Title: To Thomas Jefferson from Robert Smith, 29 January 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     
                        29 Jan. 1805
                     
                  
                  The subsistence of the seamen was not inserted in the last statement sent to you because we have provisions enough without any additional appropriation—
                  Y H S
                  
                     Rt Smith 
                     
                  
               